DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (a bra system), Species 1 (Figs. 1-3, 7, 8), and Subspecies A (Figs. 4, 5, 6A) in the reply filed on March 19, 2021 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group/Species/Subspecies, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 19, 2021.
Claims 1-9 are presented for examination below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an elastically deformable pad portion positioned between the first layer of material and the second layer of material to form a first breast-contacting surface and a second breast-contacting surface of the single-piece pad insert.” The limitation is breast-contacting surfaces. Claim 1 recites wherein the first and second surfaces are respective surfaces of the pad portion, which is positioned between the first layer of material and the second layer of material. Furthermore, the pad insert itself (including the pad portion and the surrounding two layers of material) are further configured to be inserted into the pocket space, which is defined by the first and second textile layers. Therefore, the first and second “breast-contacting” surfaces appear to be separated from the user’s breast(s) by a plurality of layers, and it is unclear how they can be breast-contacting surfaces. For purposes of examination, the Examiner will interpret the limitation as follows: “an elastically deformable pad portion positioned between the first layer of material and the second layer of material to form a first surface of the single-piece pad insert configured to correspond to a first breast of a user and a second surface of the single-piece pad insert configured to correspond to a second breast of the user.”
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8, and 9, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Momose (JP 3208013 U) in view of Rendone (US Patent No. 10,010,117), further in view of Bastug (US Patent No. 10,231,492).
Regarding claim 1, Momose discloses a bra system (100, 200) comprising:
a bra (200, see Figs. 1 and 7 and paragraphs 0001 and 0023) having a front portion (front portion of 200 as seen in at least Fig. 1) comprising:
a first layer (inner layer of two layers forming storage portion 210, see Figs. 1 and 7 and paragraphs 0020-0022),
a second layer (outer layer of two layers forming storage portion 210) positioned adjacent to the first textile layer to define a pocket space (210) between the first textile layer and the second textile layer (see Figs. 1 and 7 and paragraphs 0020-0022), and
a pocket opening (220) in communication with the pocket space (see Fig. 7 and paragraph 0022); and
a single-piece pad insert (100) comprising:
an elastically deformable pad portion (inner layer of polyurethane foam, which is an elastically deformable material, see paragraph 0017), the single- piece pad insert 
Momose substantially discloses the invention as claimed above but fails to disclose wherein the pocket opening is positioned at an upper margin of the front portion. Instead, Momose discloses wherein the pocket opening is positioned at a central front area of the front portion (see Fig. 7 and paragraph 0022).
However, Rendone teaches a bra (100) comprising a front portion (110) having a pocket space (154) formed between two layers (710, 712) of the front portion (see Figs. 1, 4, and 7; column 5, lines 45-62; and column 6, line 40 – column 7, line 40) and a pocket opening (155) in communication with the pocket space and positioned at an upper margin (126) of the front portion (see Figs. 1 and 4 and column 5, lines 45-62), as such a location would provide the wearer with easy access to the pocket space, and would allow the pocket opening to have a lower, less distracting profile (see Fig. 4; column 2, lines 2-24; and column 5, lines 45-50).
Therefore, based on Rendone’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Momose’s pocket opening to be positioned at an upper margin of the front portion, as doing so would provide the wearer with easy access to the pocket space, and would also allow the pocket opening to have a lower, less distracting profile.
Momose also fails to explicitly disclose wherein the first and second layers of the bra front portion are textile layers.
However, Bastug teaches a bra (100) having a front portion (110) with two opposing layers (110, 310) forming a pocket space (for receiving removable pads 300, see Figs. 1-3 and column 5, lines 42-55), wherein the two opposing layers are textile layers (see column 5, lines 56 
Therefore, based on Bastug’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Momose’s first and second front portion layers to explicitly be formed from textiles, as it is known in the art to form bras from textile layers, since various textiles can be chosen or treated to provide certain desired qualities such as enhanced support, enhanced comfort, enhanced elasticity, and/or enhanced moisture management.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Momose further discloses wherein the pad insert (100) includes the elastically deformable pad portion (inner foam layer, see paragraph 0017), which is “coated with polyester” (see paragraph 0017) but fails to explicitly disclose both a first layer of material and a second layer of material, such that the elastically deformable pad portion is positioned between the first layer of material and the second layer of material to form a first breast-contacting surface and a second breast-contacting surface of the single-piece pad insert.
However, Bastug further teaches wherein the bra (100) includes at least one removable foam pad insert (300), wherein inner and outer surfaces of the at least one removable foam pad insert are laminated with polyester fabric (see column 5, lines 49-55), so as to include a first layer of material (outer layer of laminated fabric) and a second layer of material (inner layer of 
Therefore, based on Bastug’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Momose’s single-piece pad insert to specifically include a first layer of material and a second layer of material laminated around the elastically deformable pad portion, such that the elastically deformable pad portion is positioned between the first layer of material and the second layer of material; as Momose already teaches wherein the elastically deformable pad portion is “coated” in polyester, and laminating both surfaces of the foam pad insert would allow the pad insert to be easily molded for shaping, coverage, and support as desired, provide an enhanced aesthetic appearance, and/or mask discoloration of the foam over time. 
As modified, Momose’s elastically deformable pad portion (inner foam portion of 100) would be positioned between the first layer of material and the second layer of material (inner and outer layers of polyester, see above) to form a first breast-contacting surface and a second breast-contacting surface of the single-piece pad insert (i.e., a first surface 110 of the single-piece pad insert configured to correspond to a first breast of a user, and a second surface 110 of the single-piece pad insert configured to correspond to a second breast of the user, see Figs 1-6 of Momose and note under 35 USC 112 section above).



However, Rendone further teaches wherein the bra includes a back portion (112) and a pair of side portions (114/115) connecting the front portion and the back portion of the bra (see Figs. 1-2 and column 3, line 63 – column 4, line 44), so as to allow the bra to be secured around the wearer’s torso when worn (see Figs. 1-2 and column 3, lines 63 – column 4, line 44).
Therefore, based on Rendone’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Momose’s bra to further include a back portion; and a pair of side portions connecting the front portion and the back portion of the bra; as doing so would allow the bra to be secured around the wearer’s torso when worn.

Regarding claim 3, the modified bra system of Momose (i.e., Momose in view of Rendone and Bastug) is further disclosed wherein an upper edge (720 of Rendone) of the first textile layer (710 of Rendone) of the bra is affixed to an upper edge (728 of Rendone) of the second textile layer (712 of Rendone) of the bra on both a first side and a second side of an unaffixed portion of the upper edge of the second textile layer of the bra (see column 7, lines 18-40 of Rendone) to form the pocket opening (155 of Rendone) to the pocket space (154 of Rendone; see Figs. 1 and 4; column 5, lines 45-63; and column 6, line 40 – column 7, line 40 of Rendone).

Regarding claim 8, the modified bra system of Momose (i.e., Momose in view of Rendone and Bastug) is further disclosed wherein the single-piece pad insert (100 of Momose) 
further comprises a central portion (120 of Momose) extending between the first breast-contacting surface of the single-piece pad insert and the second breast-contacting surface of the single-piece pad insert (respective surfaces 110 of Momose; see Figs. 2-5 and paragraph 0016-0018 of Momose).

	Regarding claim 9, the modified bra system of Momose (i.e., Momose in view of Rendone and Bastug) is further disclosed wherein the central portion (120 of Momose) comprises the first layer of material, the second layer of material, and the elastically deformable pad portion (inner and outer laminated polyester layers and middle foam layer, respectively; see paragraph 0017 of Momose, column 5, lines 49-55 of Bastug, and rejection of claim 1 above), and wherein the elastically deformable pad portion (100 of Momose) has a minimal thickness in the central portion (see at least Figs. 4-5 and paragraph 0016 of Momose). 
	Momose fails to explicitly disclose wherein the thickness of the central portion is less than or equal to about 5 mm. Momose is silent on the exact dimensions of the pad insert.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to experiment with different ranges of thicknesses such that the elastically deformable pad portion would have a central portion thickness of less than or equal to about 5 mm, in order to achieve an optimal configuration to provide a desired balance between support and comfort, since See MPEP 2144.05.
	Furthermore, it is noted that Applicant does not appear to provide any criticality for the claimed range (paragraph 0041 merely states that “The elastically deformable pad portion 420 in this area (e.g., the central portion 424) may comprise a negligible thickness such as less than or equal to about 5 mm to minimize the weight of the pad insert 400 and to facilitate flexibility of the pad insert 400 in this area. As used herein, the term "about" means within ±5% of a given value”). Momose already depicts wherein the central portion (120) has a very minimal thickness (see Figs. 4-5), and, absent a showing of criticality with respect to the exact thickness range of the central portion, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have formed Momose’s central portion within the claimed thickness range.

Claims 4-5, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Momose, Rendone, and Bastug, as applied to claim 1, in view of Chan (US PG Pub 2013/0303051).
Regarding claim 4, Momose, Rendone, and Bastug together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the first layer of material of the single-piece pad insert comprises a mesh material. Bastug merely teaches wherein the first and second layers of material are formed from polyester (see column 5, lines 49-55). However, Bastug does further teach wherein the pad may be perforated to help permit body moisture to evaporate through the pads (see column 5, lines 49-55).

Therefore, based on Bastug’s and Chan’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Momose’s first layer to specifically be a polyester mesh material, as doing so would permit wicking and evaporation of moisture from/through the pad insert, for enhanced comfort.

Regarding claim 5, Momose, Rendone, Bastug, and Chan together teach the limitations of claim 5 as discussed above.
Momose, Rendone, and Bastug fail to further teach wherein the second layer of material of the single-piece pad insert also comprises a mesh material.
However, as noted above, Bastug teaches wherein the first and second layers of material are formed from polyester (see column 5, lines 49-55) and further teaches wherein the pad may be perforated to help permit body moisture to evaporate through the pads (see column 5, lines 49-55). 
Furthermore, Chan teaches at least one single-piece pad insert (2, 4) comprising an elastically deformable pad portion (foam material 10) and at least one layer of polyester mesh fabric (11, see paragraph 0033), so as to permit wicking and evaporation of moisture from/through the pad insert, for enhanced comfort (see paragraphs 0033-0035 and 0040).
Therefore, based on Bastug’s and Chan’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified .

Claim 6, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Momose, Rendone, and Bastug, as applied to claim 1, in view of Izzo et al. (herein Izzo)(US PG Pub 2011/0153016).
Regarding claim 6, Momose, Rendone, and Bastug together teach the limitations of claim 1, as discussed above. Momose further discloses wherein the elastically deformable pad portion comprises a polyurethane foam material having high resilience and that is easily deformed (see paragraph 0017) but fails to specifically disclose wherein the foam material comprises an open cell foam.
However, Izzo teaches a bra (200) having at least one foam pad (preformed foam material of cups 202) comprising an open cell foam (see paragraph 0042), so as to provide a sufficient degree of flexibility for enhanced comfort (see paragraph 0042).
Therefore, based on Izzo’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Momose’s foam material to comprise an open cell foam, so as to provide a sufficient degree of flexibility for enhanced comfort.

Claim 7, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Momose, Rendone, and Bastug, as applied to claim 1, in view of Getman (US PG Pub 2003/0181129).

However, Getman teaches at least one elastically deformable pad insert (10) for a bra (16, see Figs. 1-3 and paragraphs 0018-0023), wherein the elastically deformable pad portion comprises a greater thickness at an apex portion of the pad insert as compared to a peripheral portion of the pad insert (see Fig. 1 and paragraph 0022), so as to provide increased volume and shape to the wearer’s breasts while also providing a smooth and invisible appearance when the pad insert is in use (see at least paragraph 0020).
Therefore, based on Getman’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Momose’s elastically deformable pad portion to comprise a greater thickness at an apex portion of the respective first breast-contacting surface and the second breast-contacting surface (regarding the limitations “first and second breast-contacting surfaces,” see note under 35 USC 112 section above) as compared to a peripheral portion of the respective first breast-contacting surface and the second breast-contacting surface; as doing so would provide increased volume and shape to the wearer’s breasts while also providing a smooth and invisible appearance when the pad insert is in use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOCELYN BRAVO/Primary Examiner, Art Unit 3732